DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "one end portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is meant to be the same one end portion from claim 1 or an additional one end portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gittleman (US 2008/0261174).
Gittleman shows a dental implant fixture comprising: a body (at 106 in Fig. 2); a continuous thread part continuously formed in a spiral shape along an outer circumferential direction of the body (threads at 106 in Fig. 2); and a bone damage prevention part formed at one end portion of the body and preventing an alveolar bone existing in an opening area of a hole where the dental implant fixture is implanted from being damaged due to the continuous thread part (upper tapered portion of implant in Fig. 2), wherein the bone damage prevention part is provided in a non-threaded region where the continuous thread part is not formed at an outer surface of the one end portion of the body (see Fig. 2) and integrally formed in the body by a predetermined length in the one end portion of the body (see Fig. 2); and an entrance guide part provided in a non-threaded region at the other end portion of the body opposite to the bone damage prevention part (bottom of implant in Fig. 2), formed in a lengthwise direction of the body from a leading end portion of the body (bottom of implant) with respect to a direction in which the body is implanted and guiding the body in an initial implantation entrance direction (tapered configuration aids in guiding), wherein the entrance guide part includes a flat portion forming a flat surface perpendicular to the lengthwise direction of the body (very bottom of implant in Fig. 2), an inclined portion extending toward the one end portion of the body from a circumference of the flat portion (tapered portion just above flat surface in Fig. 2), a radius of the inclined portion increasing in the direction of the one end portion of the body (see Fig. 2), and a rounded portion connecting the inclined portion and the continuous thread part and having at least one area inwardly rounded toward a center line of the fixture (just above the tapered portion near the bottom of implant in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gittleman in view of Lomicka (US 2011/0123951).
Gittleman discloses the device as previously described above, but fails to show wherein the bone damage prevention part has a non-linear outer surface such that a diameter of the bone damage prevention part decreases from one end portion of the body to an opposite side thereof; the body is provided such that an outside of the body is tapered in a manner such that a diameter of the body decreases along an implantation direction, and an imaginary contour line connecting a leading end portion of the continuous thread part forms a taper inclination line such that a width between the imaginary contour lines gradually decreases in the implantation direction.
Lomicka similarly teaches a dental implant having a bone damage prevention part has a non-linear outer surface such that a diameter of the bone damage prevention part decreases from one end portion of the body to an opposite side thereof (near 204 in Fig. 6; [0050]); the body is provided such that an outside of the body is tapered in a manner such that a diameter of the body decreases along an implantation direction, and an imaginary contour line connecting a leading end portion of the continuous thread part forms a taper inclination line such that a width between the imaginary contour lines gradually decreases in the implantation direction (result of body taper, see Fig. 6 for instance; [0048]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Gittleman’s implant by having the flared non-linear end, tapered body as taught by Lomicka in order to better receive soft tissue and or bone, and provide increased friction with surrounding bone when implanted.

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gittleman.
Gittleman discloses the device as previously described above, but fails to show wherein the continuous thread part comprises: a leading end portion that is vertical or inclined toward one side; and a curved part formed on an upper or lower surface of the leading end portion and reducing resistance torque, wherein the curved part is an upper or lower curved part respectively formed on an upper or lower surface with respect to the leading end portion; and an abutment coupling part to which an abutment is coupled is provided in an inner area of the one end portion of the body, and the abutment coupling part comprises: a first recessed part primarily recessed from one end of the body in a length direction of the body; a second recessed part secondarily recessed deeper from the other end of the first recessed part in the length direction of the body and has a polygonal shape; and a screw hole formed in a center region of the second recessed part in the length direction of the body, to which an abutment screw for coupling with the abutment is coupled.
The Office takes official notice that this thread shape and abutment coupling part configuration are very well known in the dental art for providing secure connection to the bone and to the implant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772